709 S.E.2d 926 (2011)
STATE
v.
James Earl LASSITER.
No. 253P10-2.
Supreme Court of North Carolina.
June 15, 2011.
James Earl Lassiter, Winston-Salem, for Lassiter, James Earl.
Amy Kunstling Irene, Assistant Attorney General, for State of North Carolina.
C. Branson Vickory, III, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 10th of March 2011 by Defendant for Notice of Appeal:
"Motion Dismissed ex mero motu by order of the Court in conference, this the 15th of June 2011."